Title: To John Adams from Cadwalader Evans, 21 December 1798
From: Evans, Cadwalader
To: Adams, John



Sir
21 Dec. 1798

At this momentous Crisis of our public Affairs, the House of Representatives of the State of Pennsylvania, at an early period of their Session, beg leave to express the high sense they entertain of your Conduct, as Chief Magistrate of the United States in Support of the honor and independence of this Country.
We have viewed, with anxious Solicitude, the wild projects of Dominion, which have been displayed on the Theatre of Europe; we have seen, that even that Theatre is too small for the unlimited Ambition of the Rulers of the French people; that the Atlantic itself gives no bounds to their projects of subjugation; and that the United States of America are threatened. Threatened, Sir, not so much with open hostility or an immediate and bold division of their Territory, as with a division by means of a dark and insidious policy, of the people from the Government of their Choice, and from the men on whom the ponderous Weight of administration rests. The vilest Arts of political Seduction have been triumphantly employed in various Governments, and especially in those of Republican form. The endearing language of Sister has been uttered, in the moment of a deadly embrace. That you, Sir, have been constantly aware of the effects of this policy, and have, with an uniform dignity, provided against them, and for the public Safety, so far as your Constitutional powers permitted, must be highly gratifying to the patriotic pride of every independent Mind.
That in this Address we speak the Sentiments of the Great Body of our Constituents, as well as our own, warms our hearts in the expression of that important truth. Yet we deplore that there are those, who call themselves by the American name, who have daringly insulted our Country, by an Usurpation of Powers not delegated to them, & by an obscure interference in our external Concerns. That you have lately noticed this circumstance, is an additional proof of your Vigilance for the general Welfare
On this Subject it remains for us to say, that as (notwithstanding your liberal policy) Negotiation has failed; We pledge ourselves in a solemn Manner as far as our Constitutional powers extend, to co-operate with the General Government, in averting all Foreign Influence, and detecting domestic Intrigue.
With sincere and earnest wishes for your health; that your Care for the public Good may continue and with it, the Confidence of the Citizens of the United States; the House of Representatives of the State of Pennsylvania have voted this Address—

Cadw Evans Jr: Speaker